Citation Nr: 1141707	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-41 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Whether the veteran has presented new and material evidence to reopen a claim for service connection for a right ear disability, to include right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran served on active military duty from February 1948 to June 1952.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as a Tiger Team effort to expedite processing of benefits claims.  

The Board has broadened the appealed claim for service connection for PTSD to include service connection for a psychiatric disorder other than PTSD, based on a judicial precedent holding that a claim for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for the other psychiatric disabilities.  The Court reasoned that the Veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  In this case, the medical record reflects diagnoses including depression and PTSD. 

The issue of entitlement to service connection for a psychiatric disorder, to include depression and PTSD, and the reopened issue of entitlement to service connection for a right ear disability, to include right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board decision in March 1996 and an RO decision in October 2000 both denied reopening the claim for service connection for right ear disability, to include hearing loss.  The Veteran failed to timely appeal either of those decisions. 

2.  The evidence added to the record since the RO decision in October 2000 denying service connection for right ear disability, to include hearing loss, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for right ear disability, to include hearing loss.


CONCLUSIONS OF LAW

1.  The Board decision in March 1996 and an RO decision in October 2000 denying service connection for right ear disability, to include hearing loss, are final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104 , 3.156, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the last final decision denying service connection for right ear disability, to include hearing loss, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's sole decision herein with regard to the pending request to reopen.  


II. General Laws and Regulations Governing
 Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


III. Request to Reopen Claim for Service Connection for Right 
Ear Disability, to Include Hearing Loss

The Veteran filed a claim in October 1972 then interpreted by VA as a claim for service connection for a right ear disability.  The RO denied that claim within an October 1972 rating action based on a right ear disability existing prior to service and absence of evidence of a relationship between service and a current right ear disability.  That decision, a subsequent decision by the RO in May 1989 that new and material evidence was not submitted to warrant reopening the claim, and a further RO decisions in January 1995 and April 1995 also finding absence of new and material evidence to reopen the claim, are subsumed in a March 1996 Board decision also finding absence of new and material evidence to warrant reopening of the claim for service connection for a right ear disorder, including defective hearing.  That Board decision subsumes any prior rating decisions which address the same issue (a rule and concept known as 'delayed subsuming'). See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994).

The Board's March 1996 denial was based on prior evidence showing disability of the right ear from the 1970s onward but not showing chronic disability of the right ear in service or related to service, and based on new evidence also not supporting a nexus between service and a current right ear disorder, including hearing loss.   The Veteran did not appeal that Board decision.  Relevant official service department records not previously of record have not been received since that March 1996 decision so as to render that decision non-final.  38 C.F.R. § 3.156(c) (2011).  Accordingly, that March 1996 Board decision became final as to the claim for service connection for a right ear disorder, including hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

Subsequently in October 2000 the RO again denied reopening of the claim for service connection for defective hearing of the right ear, based on no new evidence linking current right ear defective hearing to service.  The Veteran did not submit a notice of disagreement with that decision within the one-year period allowed for submission of such a notice.  He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to that issue, within that one-year period, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Relevant official service department records not previously of record have also not been received since that October 2000 decision so as to render that decision non-final.  38 C.F.R. § 3.156(c) (2010).  Accordingly, that October 2000 decision became final as to the claim for service connection for right ear defective hearing.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.   Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Evidence received since the last prior final denials of the claim for service connection for a right ear disorder, including hearing loss, includes statements by the Veteran, additional treatment records, and a private medical opinion.  Only the private medical opinion is new and material to the issue whether a current disorder of the right ear, including hearing loss, is causally related to service.  The Veteran's statements are substantially redundant of those previously provided, and the treatment records, while establishing the presence of a right ear disorder including hearing loss, do not establish the presence of disability not already previously established prior to a last prior final denial of the claim.  

The new medical opinion letter, by C. C.-O., AuD, dated in November 2008, notes the Veteran's exposure to Naval large gun noise while aboard a ship engaged in Naval bombardment of land targets during the Korean War, and opines that current right ear hearing loss is causally related to such noise exposure.  Such affirmative medical evidence of a causal link between service and current disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for right ear disability, and hence is sufficient to reopen the claim.  38 C.F.R. § 3.156.  


ORDER

The claim for service connection for right ear disability, to include hearing loss, is reopened, and, to this limited extent the appeal is granted.


REMAND

The Veteran's claim for service connection for a right ear disability, to include hearing loss, has been the subject of RO adjudication since November 1972.  Recent VA examinations for compensation purposes in September 2000 revealed both physical disease of the ear and mixed hearing loss.  However, prior VA examinations addressed the right ear while noting negative findings.  VA examinations for compensation purposes inclusive of ear nose and throat and audiology examinations conducted in March 1964, January 1967, and January 1968 noted the absence in the right ear of a conductive disorder or other physical disorder affecting the tympanic membrane or ear canal or other physical ear structures.  

Questions remain as to whether the Veteran has hearing loss or other disability in the right ear currently which is attributable to service.  While most disability and treatment during service was noted to be in the left ear (with chronic mastoiditis on the left ultimately diagnosed in service), service records did note some difficulties with the right ear, including a history recounted on February 7, 1949, of painful draining ears bilaterally since childhood; a 20 decibel loss noted on the right on March 23, 1949;  bilateral mild otitis externa noted upon treatment on March 28, 1948; a history provided on June 14, 1949, of intermittent drainage in both ears for the prior six years, with a last episode in the right ear approximately a year ago, and with physical findings including scarring and slight retraction of the right tympanic membrane; treatment on December 5, 1951, with report of a draining right ear for the prior three weeks becoming progressively profuse with associated pain and deafness over the prior three days (though with treatment then inexplicably focused on the left ear, suggestive of an error either in recording the ear with symptoms as the right ear, or in recording the ear subject to treatment as the left).  Other service treatment and service hospitalization records focused on significant disability of the left ear without identifying disability of the right.  

The most recent VA examinations of the ears for compensation purposes were an ear diseases examination on September 19, 2000, and an audiology examination on September 22, 2000.  These focused on level of disability, did not have the claims file available for review, and did not address questions of etiology of the right ear as related to service.  The Veteran at the September 19, 2000, VA examination provided a history of multiple bilateral tympanic membrane perforations due to bomb blasts in service (which on its face appears inconsistent with service treatment records only documenting tympanic membrane perforation on the left).  The Veteran then provided a further history of treatment for chronic bilateral otitis media from 1952 to 1970.  However, there are no treatment records to reflect such a history, and findings upon VA examinations for compensation purposes in March 1964, January 1967, and January 1968 reflected no such right ear pathology.  Nonetheless, while the VA examiner on September 19, 2000, found the right tympanic membrane intact but scarred with right canal clear and right auricle normal, that examiner found a right mastoid cavity with large amount of debris and granulated tissue.  The examiner assessed the presence of active disease in the right mastoid process, diagnosing severe mixed hearing loss on the right. 

The September 22, 2000, VA examiner noted the Veteran's self-reported history of severe noise trauma in service spending many days firing his ship's five-inch guns.  The Veteran then also provided a history of bilateral otitis media and bilateral tympanic membrane perforations in service.  The examiner then opined that "the most likely etiology of the Veteran's tinnitus and the sensorineural portion of his hearing loss is extensive noise trauma experienced aboard ship in the Korean War while in the [N]avy."

This September 22, 2000, etiology opinion is based on the potentially inaccurate factual premise of bilateral otitis medial and bilateral tympanic membrane perforations in service.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, the Veteran's exposure to large gun noise in service in the course of combat and resulting acute acoustic trauma must be conceded, based on the presumption afforded for the occurrence of events leading to acute disability where consistent with circumstances, conditions, and hardships of the Veteran's combat experience.  38 U.S.C.A. § 1154(b) (West 2002).  Even if the September 22, 2000, VA examination's opinion addressing sensorineural hearing loss in the right ear is flawed by the above-noted potentially inaccurate factual predicates within that report, the opinion provides a strong indication of such a link between the Veteran's in-service noise exposure and the sensorineural portion of the Veteran's right ear hearing loss.  

Given the apparent conflict between the Veteran's and the service records' accounts of in-service disability of the right ear, and the absence of a fully informed VA examination addressing the question of etiology related to service of the Veteran's current mixed hearing loss disability of the right ear, a VA examination for compensation purposes is warranted to inform the Board's adjudication.  As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Those criteria are met here for the Veteran's service connection claim for right ear disability, to include hearing loss.  

The Veteran's VA treatment and private evaluation records reflect diagnoses of both PTSD and depression.  Development of his claim more broadly as one seeking service connection for a psychiatric disorder, to include depression and PTSD, is accordingly required.  See Clemons, supra.  Also upon remand, VCAA notice is required as to a broader psychiatric disorder claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

A grant of service connection for PTSD generally requires medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f)  (2010); Cohen v. Brown, 10 Vet. App 128 (1997). However, 38 C.F.R. 3.304(f)  has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39,843 -852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ). The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010, or later.  The new criteria for the stressor element to support a claim for PTSD may thus allow for the Veteran's claim to be supported by stressor assertions without independent corroboration. 

In this case, the Veteran's service aboard the USS George K. MacKenzie, and that ship's combat activities during the interval of the Veteran's stationing aboard it already afford a presumption of the Veteran having experienced stressors associated with that combat.  38 U.S.C.A. § 1154(b).  

The Veteran submitted a private psychological evaluation report by W.J.A., Psy.D., dated in November 2008.  In that report, W.J.A. noted that she had conducted an interview and performed a Personality Assessment Inventory (PAI), and that she had also been provided with a copy of the Veteran's service Form DD-214 and a list of his current medications.  She found the information to be consistent and hence reliable.  The Veteran recounted war experiences aboard ship including the retrieval of dead enemy soldiers from the water who had their hands tied.  The Veteran also recounted significant difficulties following service, including the deaths of multiple family members including siblings and children, marital difficulties lasting many years, and significant illnesses and disability of his own, including stroke, diverticulosis with removal of a portion of his colon, and prostate cancer.  A history was also noted of prolonged alcohol abuse beginning after service.  The psychologist noted that the PAI was deemed invalid due to significant omissions, which she deemed likely due to the Veteran's cognitive difficulties.  However, she noted that the PAI Short Form results were consistent with depression, somatic symptoms, perceptual abnormalities, and anxiety.  The psychologist assessed PTSD and depression not otherwise specified.  She noted that the Veteran's depressive symptoms "appeared to overshadow" those of PTSD at the time of examination.  

Upon a VA psychiatric examination for compensation purposes in May 2009, the examiner concluded that the Veteran did not have PTSD due to an in-service stressor, instead finding that the Veteran did not meet the diagnostic criteria for PTSD and that he rather suffered from depression including due to significant stressors that occurred post-service.  The examiner noted that W.J.A. had relied on psychological testing which was noted to be invalid, and opined that based on their invalidity the testing results should not have been interpreted.  Additionally, the examiner observed that the VA mental health specialist who had treated the Veteran for the past five years had not diagnosed PTSD.  The examiner emphasized his disagreement with W.J.A.'s diagnosis of PTSD.  

The Veteran submitted an additional psychological evaluation report by W.J.A., Psy.D., dated in November 2010, in which that psychologist informed that an MMPI-II was administered but that the results "could not be interpreted due to the extensive reporting of symptomatology."  This is consistent with the assertion of the VA examiner in May 2009 that the W.J.A. should not have relied on the MMPI-II to support a diagnosis due to invalidity.  Nonetheless, W.J.A. in the November 2010 report went on to rely on the results of that test, asserting that the "MMPI-II profile, however, and the elevations on measures of anxiety, repression, and severe distress (Mt, PK, and MDS) were consistent with the presence of Posttraumatic Stress Disorder."  W.J.A. in that November 2010 report went on to diagnose PTSD.  W.J.A. relied in this report on the Veteran's self-reported in-service stressors to arrive at her diagnosis of PTSD.  However, W.J.A. also emphasized a component of grief, or "ongoing, severe bereavement" within the Veteran's depression profile, including due to the Veteran's recent loss of a sibling and past loss of multiple other family members, as well as isolation that was also notably present at her prior evaluation.  

Finding symptoms consistent with a diagnosis of PTSD is insufficient to support the claim, and a diagnosis of PTSD not due to an in-service stressor is insufficient to support the claim.  Rather, to support a claim for service connection for PTSD there must be confirmed  diagnosis meeting all the diagnostic criteria, with the diagnosed PTSD due to a corroborated or otherwise sufficient-for-VA-purposes in-service stressor.  38 C.F.R. § 3.304(f), 4.125(a) (2011).  Thus, while the most recent report by W.J.A. provides additional evidence supportive of a link between service stressors and current PTSD, a confirmed diagnosis of PTSD due to in-service stressors has still not be obtained.  

The present psychiatric disorder claim requires additional development, both based on new regulations governing claims for service connection for PTSD and based on the need for a VA examination to address whether other diagnosed disability, to include depression, may be causally associated with service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf. Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3) , as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  

The VCAA letter should also address the Veteran's right ear disability claim, including right ear hearing loss.  The Veteran should be asked to provide any additional evidence or information regarding his appealed claims.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2. Thereafter, afford the Veteran a psychiatric examination, addressing the nature and etiology of any current psychiatric disorder.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following: 

a.  Review the claims file, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatments.  The examiner is advised in this regard that this further examination is necessitated both by the need to address questions of etiology of disability other than PTSD, to include any diagnosed depression, and to address conflicting conclusions as to the presence or absence of PTSD related to service, by private psychologist W.J.A., Psy.D., in her November 2008 and November 2010 examination reports, and  by the VA examiner who conducted an examination for compensation purposes in May 2009.  

b.  The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder(s). 

c.  The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran.  For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

d.  If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from February 1948 to June 1952.  In this regard, the examiner may note the Veteran's stationing aboard the USS George K. MacKenzie, and the history of combat operations of that ship during the interval of the Veteran's stationing thereon.  

e.  If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors.  In so doing, the examiner should consider the Veteran's past history including as documented in past examination reports of W.J.A. in November 2008 and November 2010, which recount numerous circumstances post-service which may potentially be stressors not related to service.  
The examiner should arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD; OR, alternatively, whether the occurrence of any such stressor and a contribution thereby to PTSD is unlikely (i.e., less than a 50-50 probability).

f.  If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 

g.  The examiner is further advised that, under an amendment to VA regulations effective on July 13, 2010, "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

3.  Also after completion of Remand instruction 1, afford the Veteran an examination or examinations by specialist(s) in diseases of the ears and hearing loss, which may include examinations by both ear nose and throat physicians and an audiologist, but requires examination by medical personnel providing expertise coverage in fields of both physical diseases of the ears (including otitis media and mastoiditis) and disease of hearing (including sensorineural hearing loss and mixed forms of hearing loss), to address the nature and etiology of the Veteran's right ear disability, to include hearing loss.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner(s) prior to the examination and must be reviewed by the examiner(s) in connection with the examination.  All necessary tests should be conducted.  The examiner(s) should do the following: 

a.  The examiner(s) is/are advised that disabilities the left ear are already service connected, and hence etiology opinions are only required for the right ear.

b.  Review the claims file, including a copy of this Remand and the Veteran's history of right ear disability and right ear hearing loss documented upon prior psychiatric examinations and treatments.  The examiner(s) is/are advised in this regard that this further examination is necessitated by the need to address questions of etiology of disability inclusive of any disorders of the righter ear processes inclusive of the mastoid and middle ear, canal, tympanic membrane, etcetera, and the Veteran's mixed hearing loss, and to address potentially conflicting histories as reflected in the Veteran's current and past asserted history of disability, current treatment records, and past treatment and examination reports.  This includes both service and post-service records.  

c.  The examiner(s) should carefully review service records inclusive of those reflecting both positive and negative findings for the right ear.  These should be noted to include the following:  

* a history recounted on February 7, 1949, of painful draining ears bilaterally since childhood; 

* a 20 decibel loss noted on the right on March 23, 1949;  

* bilateral mild otitis externa noted upon treatment on March 28, 1948; 

* a history provided on June 14, 1949, of intermittent drainage in both ears for the prior six years, with a last episode in the right ear approximately a year ago, and with physical findings including scarring and slight retraction of the right tympanic membrane; 

* treatment on December 5, 1951, with report of a draining right ear for the prior three weeks becoming progressively profuse with associated pain and deafness over the prior three days (though with treatment then inexplicably focused on the left ear, suggestive of an error either in recording the ear with symptoms as the right ear, or in recording the ear subject to treatment as the left).  

* Other service treatment and service hospitalization records focused on significant disability of the left ear, but without findings of disability of the right ear.  

* Additionally, service physical evaluation board findings and separation examination reports.  

d.  The examiner(s) should observe post-service records inclusive of VA examinations for compensation purposes addressing claimed disabilities of one or both ears in November 1952, March 1964, January 1967, January 1968, April 1990, and two examinations in September 2000.  In this regard, the examiner is advised that recent VA examinations for compensation purposes were deficient because the claims file was not available for review.  

e.  The examiner(s) should also note post-service VA treatment records, and a November 12, 2008 letter from C. C-W, AuD, providing an etiology opinion of hearing loss based on the Veteran's reported history including of acoustic trauma in service.  

f.  The examiner(s) is/are advised that the Veteran's exposure to loud noises associated with the Veteran's firing of a ship's five-inch guns over the course of many days of bombardment of land targets during the Korean war is concede.  Also conceded is acoustic trauma from that large gun firing in service, pursuant to 38 U.S.C.A. § 1154(b).  Thus, any question of etiology of right ear hearing loss or other ear disability should be answered including based on the assumption that the Veteran was exposed to that combat-related acoustic trauma in service.  That said, such a presumption does not preclude, but indeed requires, medical judgment as to whether any current disability is causally related to that trauma, or alternatively whether current disability is more likely due to other causes.  

g.  The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed right ear disability, to include hearing loss. 

h.  Separately for any physical disease processes of the right ear (mastoiditis, otitis media, etc.) and any right ear hearing loss, the examiner(s) should address whether it is at-least-as-likely-as-not that the current disability was caused or aggravated (permanently increased in severity) in service, or is otherwise causally related to  service, or whether a chronic disability has been persistently symptomatic from service, or, alternatively, whether any such relationship to service is unlikely.   The examiner(s) should separately address evidence both for and against the such causation or aggravation, and why the examiner(s) found that the greater weight of the evidence was for causation or aggravation, against, or is in equipoise.  

i.  To formulate the required opinions, the examiner(s) must necessarily review of evidence within the claims file inclusive of service records, VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements and statements before medical examiners.  In so doing, the examiner(s) should address the Veteran's assertions as documented within the claims file.  The examiner(s) should note that the Veteran is competent, for VA benefits purposes, to make cognizable assertions of past symptoms and of his recollections of past medical statements or past injuries.  Such statements need not necessarily be supported by independent evidence to be supportive of the claim.  Rather, they are to be considered based on their credibility, and if found credible, they are to be weighed together with other evidence of record.  See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  Thus, the examiner(s) is/are required to consider the Veteran's assertions, the credibility of these assertions, and if found credible to consider them in the examiner's determination as to whether the Veteran's claimed disabilities are causally related to service.  The examiner(s) cannot simply discount the Veteran's assertions based on the absence of independent corroboration of symptoms or on the absence of independent corroboration of other pertinent assertions.  

j.  The examiner(s) should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner(s) should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

k.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

l.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

m.  All opinions provided should include discussion of specific evidence of record.  The examiner(s) must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner(s) should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner(s) must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded service connection claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


